Title: [Diary entry: 4 August 1781]
From: Washington, George
To: 

4th. Fresh representations of the defenceless State of the Northern frontier, for want of the Militia so long called for and expected from Massachusetts bay; accompanied by a strong expression of the fears of the People that they should be under the necessity of abandoning that part of the Country & an application that the Second York Regiment (Courtlandts)  at least should be left for their protection induced me to send Major Genl. Lincoln (whose influence in his own State was great) into the Counties of Berkshire & Hampshire to enquire into the causes of these delays & to hasten on the Militia. I wrote at the same time to the Governor of this State consenting to suffer the 4 Companies of Courtlandts Regiment (now at Albany) to remain in that Quarter till the Militia did come in, but observed that if the States instead of filling their Battalions & sending forth their

Militia were to be calling upon, & expecting me to dissipate the sml. operating force under my command for local defences that all offensive operations must be relinquished and we must content ourselves (in case of compliance) to spend an inactive and injurious Campaign which might—at this critical moment—be ruinous to the common cause of America.